Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conerly et al. (US7070773) as evidenced by E1 (“What are the Causes of Foam Problems” H C Fennell Consulting, LLC, 2022, pp. 1-9).
Regarding claims 9-12, 14 and 15, Conerly teaches forming a composition comprising a material that may be a solid forming resin (col. 3, lines 21-31) and THPS (col. 7, lines 36-50) wherein the pH is modified to a range from 6 to 8.5 (col. 8 lines 10-22) by a phosphate or carbonate buffer and wherein the composition may contain about 1.5% of THPS specifically or other active agent and wherein the composition may further comprise foaming agents which would reasonably be considered rheology modifiers. Further it should be noted that the prior art composition is reasonably “peelable” from at least some surface as argued below and there is no indication in the prior art the composition in question cannot be handled at all by any means without breaking apart.  Further E1 notes that (referring specifically to sprayed polyurethane foams (pg. 1)) “foam will not adhere to some common substrates materials” (see Substrates).  Therefore reasonably the materials of the prior art of Conerly being polyurethane foams would also be expected to not adhere to some substrate materials and as such would be able to be peeled from such surfaces with no bonding stress whatsoever.  Further the reference states that conditions provided by the user may result in “hard and brittle, or sticky and soft” (see Processing Issues) foam which reasonably implies that the foam is not like this under normal, desirable and properly applied conditions.  As such, given that the material would not be expected to normally be hard or brittle (i.e., easily breakable) or overly soft and sticky (i.e., adhesive), it would not be expected to break apart upon removal using minimal force, especially in circumstances wherein the foam does not bond to the substrate material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773) as applied to claims 9-12, 14 and 15 above.
Regarding claim 13, the teachings of Conerly are as shown above. Conerly fails to teach the use of any of the specific pH modifiers claimed.  Conerly teaches the use of carbonate buffers in general. Further, the examiner is taking Official Notice to inform the applicant that sodium and calcium carbonate are among the most commonly used buffering agents in chemistry in general as well as specifically among to two most common carbonate buffers used. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use commonly used carbonate buffers in the invention of Conerly based on the teaching that Conerly teaches the use of carbonates in general and the known use of the two specific buffers listed in general.
Regarding claim 16, the teachings of Conerly are as shown above. Conerly fails to teach using both a solid sorbent and a resin per se. However, Conerly does teach the application of the material of Conerly using sponges (col. 8 lines 33-43) which would read on a solid sorbent.  Although it is not specifically stated that the foamed composition necessarily would be applied using a sponge it is the position of the examiner that this would be considered a mere combination of prior art elements according to known methods (i.e., using a sponge to apply the composition and providing the active agent in the form of a foamed material) to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773) as applied to claim 9 above , and further in view of Margraf et al. (USPGPub2014/0370067).
	Regarding claim 21, the teachings of Conerly are as shown above. Conerly fails to teach wherein the resin included is a vinyl resin.  Conerly does teach the use of solid forming polyurethane resins as cited above.  However, Margraf teaches that for decontamination foams (abstract) such as those of Conerly, it is known to use solid foam such as polyurethane or PVA gel foams as an alternative [0117].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the solid polyurethane foam of Conerly with the PVA gel foam of Margraf as a simple substitution of one known polymeric foam for another in a similar decontaminating foam composition wherein results would be predictable based on the disclosure of Margraf.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (USPGPub 2005/0027024) in view of Conerly et al. (US7070773).
	Regarding claims 9-10 and  Zhang teaches that it is known to provide peelable (title) polyurethane resin coating composition [0031] wherein the composition may further comprise a biocide [0068] wherein it is stated that the foam may be removed from the surface on which it is deposited in single piece [0083] and is further described as “very elastic”, which would lead one of ordinary skill in the art to understand the abilities of the material of Zhang to have the inability to avoid damage upon peeling to be consistent with that of Zhang, absent some identified and claimed difference that would provide some quality to a foamed polyurethane material which is used in an exemplary embodiment in the current specification. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  In this case, given that the prior art teaches the use of the same material claimed, the applicant is required to specifically claim any element that is essential to providing the claimed qualities of the current composition such that it can be removed from the surface without any damage.  Zhang fails to teach wherein the biocide is among those active decontaminants claimed.  However Conerly teaches that it is known to include THPS as a biocide in polyurethane foam materials (col. 3, lines 21-31) in an amount of about 1.5% of THPS for the purpose of providing those polyurethane material with antimicrobial properties (col. 7, lines 36-61). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the THPS of Conerly in the amount of Conerly to the polyurethane foam composition of Zhang, shown to be ready for the improvement of the addition of a biocide, wherein the results would be predictable based on the similarity in the base polyurethane composition.
	Regarding claims 11-12, the teachings of Zhang in view of Conerly are as shown above.  Zhang further fails to teach the exact pH of the current claims although he does teach the use of pH modifiers [0068].  However, Conerly shows that it is known to modify the pH of his similar foam compositions (as shown above) to a level of about 6.0-8.5, presumably based on the surrounding paragraphs of Conerly maintaining the effectiveness of suitability of the biocide employed (col. 8, lines 10-22). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pH of the composition of Zhang in view of Conerly as guided by Conerly for the purpose of maintaining the effectiveness of the biocide of Zhang in view of Conerly.
	Regarding claim 13, the teachings of Zhang in view of Conerly are as shown above. Zhang in view of Conerly fails to teach the use of any of the specific pH modifiers claimed.  However, Conerly teaches the use of carbonate buffers in general. Further, the examiner is taking Official Notice to inform the applicant that sodium and calcium carbonate are among the most commonly used buffering agents in chemistry in general as well as specifically among to two most common carbonate buffers used. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use commonly used carbonate buffers in the invention of Zhang in view of Conerly based on the teaching that Conerly teaches the use of carbonates in general and the known use of the two specific buffers listed in general.
	Regarding claim 15, Zhang further teaches wherein the composition may further comprise a pigment [0015].
	Regarding claim 16, Zhang further teaches wherein the composition may further comprise  the solid sorbent silica [0062].
	Regarding claim 21, Zhang further teaches wherein the resin may be a vinyl resin [0053].
Response to Arguments
	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717